Per Curiam
Opinion,
Larry Matisko (Claimant) appeals from the order of the Unemployment Compensation Board of Review affirming a referee’s denial of benefits by reason of the determination that Claimant was discharged for willful misconduct within the meaning of Section 402(e) of the Unemployment Compensation *629Law (Law) Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). Tbe referee found, and the record amply indicates, that, prior to his discharge, Claimant, who was employed as a cook, failed to follow his employer’s reasonable work instructions and was verbally warned about such acts of insubordination. On the day of his discharge, Claimant instigated a confrontation with a fellow employe by pushing items of food, in the process of being prepared by this employe, off a table onto the floor. Notwithstanding the fact that Claimant’s work performance may have been satisfactory in all other respects, there is no question that conduct such as that just demonstrated constitutes willful misconduct within the meaning of the Law. See Conrad v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 255, 389 A.2d 725 (1978); Brennan v. Unemployment Compensation Board of Review, 17 Pa. Commonwealth Ct. 569, 333 A.2d 794 (1975). We affirm.
Per Curiam
Order
And Now, this 7th day of August, 1979, the order of the Unemployment Compensation Board of Review, dated January 31, 1978, is hereby affirmed.